© ony nD nH BPW NY

NO pO NHN WH KN NY VN WH NO RR Re eRe Re RP Ee eS
oOo yD A Hm B WO NO KF OD OBO Wan DA uA BPW NY YF O&O

Case 2:19-cv-00463-JLR Document 8 Filed 05/28/19 Page 1 of 3

 

 

 

 

District Judge James L. Robart
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
SEA SHEPHERD LEGAL, Case No. C19-463 JLR
Plaintife STIPULATED MOTION AND (u |
PRROPSSED] ORDER FOR RELIEF \.
v. FROM 26(F) CONFERENCE,
INITIAL DISCLOSURES, AND
NATIONAL OCEANIC AND JOINT STATUS REPORT
ATMOSPHERIC ADMINISTRATION, et
al., Noted for Consideration:
| May 28, 2019
Defendants.
Plaintiff SEA SHEPHERD LEGAL filed the above-captioned lawsuit under the

Freedom of Information Act (“FOIA”) against Defendants NATIONAL OCEANIC AND
ATMOSPHERIC ADMINISTRATION (“NOAA”) and NATIONAL MARINE
FISHERIES SERVICES (“NMFS”), seeking disclosure of certain documents.

For the reasons stated below, the parties respectfully request that the Court vacate
the Rule 26 deadlines, and instead allow the parties to submit a joint status report within
the next 60 days.

The ultimate issue in a FOIA action is whether the agency in question has
“improperly” withheld agency records. 5 U.S.C. § 552(a)(4)(B); Kissinger v. Reporters
Comm. for Freedom of the Press, 445 U.S. 136, 150 (1980). This is typically a question

STIPULATED MOTION UNITED STATES ATTORNEY
C19-463 JLR - 1 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oOo won DB A BP WW NY

BO wPO HN NY KN WN HN HN VN Re Re RR Re Re eR
oOo ayn Mm BW NY KF CO UO WAN BD vA FP WO NY YF OS

 

 

Case 2:19-cv-00463-JLR Document 8 Filed 05/28/19 Page 2 of 3

G66

of law for the Court, rather than a question of fact, and thus, | [summary judgment is the
procedural vehicle by which nearly all FOIA cases are resolved.’” Shannahan y. LR.S.,
637 F. Supp. 2d 902, 912 (W.D. Wash. 2009) (quoting Los Angeles Times Commc'ns,
LLC v. Dep't of Army, 442 F. Supp. 2d 880, 893 (C.D. Cal. 2006)). The parties agree that
the initial disclosure requirements of Rule 26(a)(1) and the requirements of Rule 26(f),
requiring the parties to prepare a discovery plan, are not appropriate in this case at this
time, as the litigation is unlikely to lead to trial, and very possibly not discovery. That
being said, the Plaintiff reserves the right to request discovery should evidence of bad
faith or other grounds for discovery emerge.

Thus far, the parties have worked cooperatively in an attempt to resolve this
litigation without motion practice. Defendants intend to produce the requested
documents imminently with a final determination letter, As further discussion is
expected after the production, counsel for the parties intend to continue to work together
on any issues. [fat any time in the next 60 days it becomes apparent that resolution
between the parties is not feasible, the parties will submit a joint briefing schedule to the
Court.

SO STIPULATED.

Dated this 28th day of May 2019.

sf Brett W. Sommermeyer
BRETT W. SOMMERMEYER, WSBA # 30003

S/ Catherine E.. Pruett
CATHERINE E. PRUETT, WA BAR # 35140

SEA SHEPHERD LEGAL

2226 Eastlake Avenue East, No. 108
Seattle, WA 98102

Phone: (206) 504-1600

Email: brett@seashepherdlegal.org
Email: catherine@seashepherdlegal.org

 

Attorneys for Plaintiff

STIPULATED MOTION UNITED STATES ATTORNEY
C19-463 JLR - 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oO ONY DA WwW BW YY

PO pO HP KB KH HN LO DN RO Ree Re RR RE Re Re Re
Oo NH mM BW NYO KF OD YO DANI KD HH HB WO VY KK CO

 

 

Case 2:19-cv-00463-JLR Document 8 Filed 05/28/19 Page 3 of 3

SO STIPULATED.
Dated this 28th day of February 2019.

s/____ Michelle R. Lambert
MICHELLE R. LAMBERT, NY # 4666657
Assistant United States Attorney
United States Attorney’s Office
1201 Pacific Avenue, Suite 700
Tacoma, Washington 98402
~ Phone: 253-428-3824
Email: michelle.lambert@usdoj.gov

Attorney for Defendants

ORDER
IT IS SO ORDERED.

Vy
Dated this 2% day of May 20

 

JAMES L| ROBART _
United States District Judge

STIPULATED MOTION UNITED STATES. ATTORNEY
C19-463 JLR - 3 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
